JUDGMENT

PER CURIAM.
This petition for review of a decision of the United States Drug Enforcement Administration was considered on the record and on the briefs of counsel. See D.C. Cir. R. 34(j). The issues have been accorded full consideration by the Court and occasion no need for a published opinion. See D.C. Cir. R. 36(b). It is
ORDERED and ADJUDGED by the Court that the petition for review be denied substantially for the reasons stated in the final order issued by the Drug Enforcement Administration’s Deputy Administrator on November 21, 2000. See In the Matter of Mary Thomson, M.D., 65 Fed.Reg. 75969 (Dec. 5, 2000). The Court finds no genuine inconsistencies between the Drug Enforcement Administration’s ruling in this matter and its previous rulings.
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41(a)(1).